DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 November 2021 is being considered by the examiner. 

Status of Claims
Claims 1-4, 6-8, 11 and 13-15 are pending in this application.
Claims 1-4, 6-8, 11 and 13-15 are amended.
Claims 5, 9-10, 12 and 16-17 are cancelled.
Claims 1-4, 6-8, 11 and 13-15 are presented for examination. 

Response to Amendments
Applicant’s amendments and arguments, filed 22 October 2021, with respect to the 112f interpretation for claims 1-3, 6-8, 11 and 13-15 have been fully considered, and are withdrawn. 

Applicant’s amendments and arguments with respect to the 101 rejection for claims 1-3, 6-8, 11 and 13-15 have been fully considered, and raises new grounds of 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] Representative claim 1 teaches an information processing device to determine a vehicle collision. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for the memory, processor, and moving object required to carry out the steps, claim 1 is merely drawn to a series of steps:
accept from a plurality of terminal devices, which are mounted on a plurality of mobile objects and each of which detects an accident when an impact value, based on a change in acceleration of a respective mobile object, is greater than or equal to a threshold, a plurality of first notifications, each including (i) detection information indicating that the accident of the respective mobile object has been detected by a respective terminal device and (ii) site information indicating a site where the accident of the respective mobile object has been detected, and a 
store, in a storage unit, the first notifications withdrawn by accepting the second notifications 
identify an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications
transmit information about said erroneous-determination prone area to said plurality of mobile objects.
The step are, essentially, a system to determine erroneous-determination prone areas. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 doesn’t not explicitly claim a specific type of memory, processor, and moving object. There are no special hardware features of the process recited in the claims as presented. The hardware of a memory, processor, and moving object is recited in the specification at a high-level of generality, (see [Pg. 3 Para. 7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a memory, processor, and moving object amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the memory, the processor, and the moving object. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 2-4 and 6-7 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 2-4 and 6-7 are also rejected under 35 U.S.C. 101.

claim 8 teaches an information processing device to determine a vehicle collision. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for the memory, processor, and moving object required to carry out the steps, claim 8 is merely drawn to a series of steps:
detect an impact value that occurred in said mobile object based on a change in acceleration of the mobile object
transmit a first notification to an external information processing server, located outside of the mobile object, when the detected impact value is greater than or equal to a threshold, the first notification containing (ii) detection information indicating that an accident of the mobile object has been detected and (ii) site information indicating a site where the accident of the mobile object has been detected
accept a withdrawal operation for withdrawing the first notification
transmit a second notification for withdrawing said first notification to said external information processing server in response to the acceptance of the withdrawal operation
receive information about an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on first notifications and second notifications transmitted from a plurality of mobile objects

The step are, essentially, a system to determine erroneous-determination prone areas. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 8 doesn’t not explicitly claim a specific type of memory, processor, and moving object. There are no special hardware features of the process recited in the claims as presented. The hardware of a memory, processor, and moving object is recited in the specification at a high-level of generality, (see [Pg. 3 Para. 7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. The claimed invention collects data, stores data, determines an erroneous-determination prone area, and sends a notification. The claimed applicant does determine a mathematical relationship between vehicle data compiled in a server and notification of areas, but this notification does not improve the performance of the vehicle. The vehicle receiving a notification does not cause the vehicle to perform its function differently and therefore is not a transformative algorithm. This claim is directed to an abstract idea.
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a 

The dependent claims 11 and 13 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 8. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 11 and 13 are also rejected under 35 U.S.C. 101.
[Step 1] Representative claim 14 teaches an information processing method. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the memory, processor, and moving object required to carry out the steps, claim 14 is merely drawn to a series of steps:
detect an impact value that occurred in said mobile object based on a change in acceleration of the mobile object
accepting from a plurality of terminal devices, which are mounted on a plurality of mobile objects and each of which detects an accident when an impact value, based on a change in acceleration of a respective mobile object, being greater than or equal to a threshold, a plurality of first notifications, each containing containing (i) detection information indicating that an accident of the respective mobile object has been detected by a respective terminal device and (ii) site 
accepting, from the plurality of terminal devices, a plurality of second notifications to withdraw at least a subset of the plurality of first notifications
5Application No. 16/346,344Attorney Docket No. 120536-0025US01storing, in a storage unit, the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications
identifying an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the first notifications withdrawn by accepting the plurality of second notifications
The step are, essentially, a system to determine erroneous-determination prone areas. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 14 doesn’t not explicitly claim a specific type of memory, processor, and moving object. There are no special hardware features of the process recited in the claims as presented. The hardware of a memory, processor, and moving object is recited in the specification at a high-level of generality, (see [Pg. 3 Para. 7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a memory, processor, and moving object amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the memory, the processor, and the moving object. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.

[Step 1] Representative claim 15 teaches an information processing method. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the memory, processor, and moving object required to carry out the steps, claim 15 is merely drawn to a series of steps:
detecting an impact value that has occurred in said mobile object based on a change in acceleration of the mobile object 
transmitting a first notification to an external information processing server, located outside of the mobile object, when the detected impact value is greater than or equal to a threshold, the first notification containing (ii) detection information indicating that an accident of the mobile object has been detected and (ii) site information indicating a site where the accident of the mobile object has been detected 
accepting a withdrawal operation for withdrawing the first notification, transmitting a second notification to withdraw the first notification in response to the acceptance of the withdrawal operation
receiving information about an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on notifications and second notifications transmitted from a plurality of mobile objects
The step are, essentially, a system to determine erroneous-determination prone areas. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 15 doesn’t not explicitly claim a specific type of memory, processor, and moving object. There are no special hardware features of the process recited in the claims as presented. The hardware of a memory, processor, and moving object is recited in the specification at a high-level of generality, (see [Pg. 3 Para. 7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a memory, processor, and moving object amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the memory, the processor, and the moving object. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.

Claim Objections
Claim 14 objected to because of the following informalities:  
“each containing containing (i)” should be -- each containing (i) --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US Patent 9,457,754 B1) in view of Vose et al. (US Patent 10,417,914 B1). 
claim 1, Christensen teaches an information processing device comprising: a memory configured to store a program; and a processor configured to execute the program (Christensen: Col. 7 Lines 61-65; one or more processors may be adapted and configured to execute any one or more of the plurality of software applications and/or any one or more of the plurality of software routines residing in the program memory) to: accept from a plurality of terminal devices, which are mounted on a plurality of mobile objects and each of which detects an accident when an impact value, based on a change in acceleration of a respective mobile object, is greater than or equal to a threshold (Christensen: Col. 6 Lines 4-9, Col. 13 Lines 36-43, 55-58, Col. 14 Lines 3-14, Col. 17 Lines 59-67; thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision; a first current set of sensor data from a driver's portable computing device which includes the collision assessment module; passengers' portable computing devices may also determine whether a vehicle collision occurred; several current sets of sensor data may be obtained from several portable computing devices within the vehicle), a plurality of first notifications, each including (i) detection information indicating that the accident of the respective mobile object has been detected by a respective terminal device and (ii) site information indicating a site where the accident of the respective mobile object has been detected (Christensen: Col. 5 Lines 43-49, Col. 8 Line 59 - Col. 9 Line 5, Col. 13 Lines 55-58, Col. 14 Lines 3-14; position data, speed data, acceleration data, rotation data, pressure data; set of sensor data may include an indication that a vehicle collision occurred; collision assessment , and a plurality of second notifications for withdrawing at least a subset of the plurality of first notifications (Christensen: Col. 14 Lines 3-18, Col. 14 Line 62 - Col. 15 Line 3, Col. 16 Lines 7-11; driver's portable computing device 10 may determine whether a vehicle collision occurred; passengers' portable computing devices may also determine whether a vehicle collision occurred;  the alert may include a user control for indicating whether a vehicle collision actually occurred;  if the “No” button is selected, the client application may transmit the current set of sensor data to the training module for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision); store, in a storage unit, the first notifications withdrawn by accepting the second notifications (Christensen: Col. 5 Lines 1-2, 15-24, Col. 14 Line 65 - Col. 15 Line 3; collision identification server; database may include data such as sensor data from previous vehicle collisions or other sensor data collected at a portable computing device during a vehicle trip).
Christensen doesn’t explicitly teach identify an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications; and transmit information about said erroneous-determination prone area to said plurality of mobile objects.
However Christensen in view of Vose, in the same field of endeavor, teaches identify an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications (Vose: Col. 4 Lines 19-30, Col. 11 Lines 38-42, 52-61) ; and transmit information about said erroneous-determination prone area to said plurality of mobile objects (Vose: Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).
Christensen includes a first plurality of data, position and acceleration that is compared to a statistical model determining a vehicle collision (Christensen: Col. 3 Lines 49-57). Then accepts a second plurality of data indicating that the vehicle collision did not occur (Christensen: Col. 14 Line 62 – Col. 15 Line 3). Christensen updates the thresholds for the statistical model based on false positive collision data analysis to improve the vehicle collision determination (Christensen: Col. 6 Lines 29-40).
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Christensen’s comparison of combined sensor data sets to the statistical model to identify a vehicle collision (Christensen: Col. 13 Lines 55-58) in order to continually train the statistical model in order to correctly determine a collision through sensor data (Christensen: Col. 6 Lines 24-37).
Regarding claim 2, Christensen doesn’t explicitly teach wherein the processor is configured to execute the program to identify an area, where a number of the at least a subset of the plurality of first notifications is greater than or equal to a predetermined number, as said erroneous-2Application No. 16/346,344Attorney Docket No. 120536-0025US01 determination prone area based on said site information included in the withdrawn at least a subset of said first notifications.
However Vose, in the same field of endeavor, teaches wherein the processor is configured to execute the program to identify an area, where a number of the at least a subset of the plurality of first notifications is greater than or equal to a predetermined number, as said erroneous-2Application No. 16/346,344Attorney Docket No. 120536-0025US01 determination prone area based on said site information included in the withdrawn at least a subset of said first notifications (Vose: Col. 4 Lines 19-30, Col. 10 Lines 28-36, Col. 11 Lines 38-42, 52-61; insurance provider may determine if there is an elevated level of risk for an animal collision based upon the assessment of the risk level; the level of risk may be represented by a number or measurement).

Regarding claim 3, Christensen teaches an information processing device according to claim 1, wherein the processor is configured to execute the program to: calculate the proportion of a number of the at least a subset of the plurality of first notifications withdrawn by the plurality of second notifications to a number of accepted first notifications as a withdrawal rate for each area (Christensen: Col. 14 Lines 3-18, Col. 14 Line 62 - Col. 15 Line 3, Col. 16 Lines 7-11; driver's portable computing device 10 may determine whether a vehicle collision occurred; passengers' portable computing devices may also determine whether a vehicle collision occurred;  the alert may include a user control for indicating whether a vehicle collision actually occurred;  if the “No” button is selected, the client application may transmit the current set of sensor data to the training module for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision).
Christensen doesn’t explicitly teach identify an area where said withdrawal rate is greater than or equal to a predetermined value as said erroneous-determination prone area.
identify an area where said withdrawal rate is greater than or equal to a predetermined value as said erroneous-determination prone area (Vose: Col. 4 Lines 19-30, Col. 10 Lines 28-36, Col. 11 Lines 38-42, 52-61; insurance provider may determine if there is an elevated level of risk for an animal collision based upon the assessment of the risk level; the threshold level of acceptable risk may be 10% and the calculated level of risk may be 15%).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Christensen’s comparison of combined sensor data sets to the statistical model to identify a vehicle collision (Christensen: Col. 13 Lines 55-58) in order to continually train the statistical model in order to correctly determine a collision through sensor data (Christensen: Col. 6 Lines 24-37).
Regarding claim 4, Christensen teaches an information processing device according to claim 1, the plurality of first notifications includes an information about the impact value (Christensen: Col. 8 Line 59 - Col. 9 Line 5; acceleration data, rotation data, pressure data, and/or sound data may be collected at a sample rate of 10 times per second (10 Hz), 20 times per second (20 Hz), 50 times per second (50 Hz), 100 times per second (100 Hz), etc., for the predetermined duration).
Regarding claim 6, Christensen doesn’t explicitly teach wherein the processor is configured to execute the program to: calculate a new threshold for each area instead of said threshold, based on information about impact values and the site information contained in not-withdrawn first notifications.
However, Christensen is deemed to disclose an equivalent teaching. Christensen’s collision determination module receives position, speed, acceleration, rotation, and pressure date at a sample rate and the likelihood of collision (Christensen: Col. 8 Line 59-Col. 9 Line 5, Col. 13 Lines 16-28). Christensen obtains a confirmation or denial of a collision (Christensen: Col. 14 Line 62 - Col. 15 Line 3). When the training module does not make the correct, Christensen continues to obtain and analyze additional sets of sensor data. The statistical model will be updated with threshold acceleration changes based on false collision determinations, and provides the updated statistical model to the portable computing devices (Christensen: Col. 6 Lines 24-37). The statistical model is based on sensor data, such as position and acceleration. A constantly learning machine model to predict collision would take the location of the false determinations into account when considering a change in the threshold to the statistical model it exports to the portable computing devices.
It would have been obvious to one of ordinary skill as of the effective filing date to have correct the threshold for different locations in order to continually train the statistical model in order to correctly determine a collision through sensor data (Christensen: Col. 6 Lines 24-37). 
In the following limitation, Christensen teaches transmit said new threshold to said plurality of mobile object (Christensen: Col. 6 Lines 24-37; threshold acceleration changes; updated statistical model may be provided to the portable computing device).
claim 7, Christensen teaches an information processing device according to claim 6, wherein the computer is configured to execute the program to calculate a new threshold instead of said threshold when a predetermined number or greater of the at least a subset of the plurality of first notifications withdrawn by accepting the3Application No. 16/346,344Attorney Docket No. 120536-0025US01 plurality of second notifications are stored in said storage unit (Christensen: Col. 6 Lines 24-37, Col. 14 Line 62- Col. 15 Line 3; threshold acceleration changes; if the user indicates that a vehicle collision did not occur, the current set of sensor data may be transmitted to the training module 300 for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision).
Regarding claim 8, Christensen teaches a terminal device to be mounted in a mobile object, comprising: a memory configured to store a program; and a processor configured to execute the program (Christensen: Col. 7 Lines 61-65; one or more processors may be adapted and configured to execute any one or more of the plurality of software applications and/or any one or more of the plurality of software routines residing in the program memory) to: detect an impact value that occurred in said mobile object based on a change in acceleration of the mobile object (Christensen: Col. 8 Line 59 - Col. 9 Line 5; acceleration data, rotation data, pressure data, and/or sound data may be collected at a sample rate of 10 times per second (10 Hz), 20 times per second (20 Hz), 50 times per second (50 Hz), 100 times per second (100 Hz), etc., for the predetermined duration); transmit a first notification to an external information processing server, located outside of the mobile object, when the detected impact value is greater than or equal to a threshold, the first notification containing (ii) detection information indicating that an accident of the mobile object has been detected and (ii) site information indicating a site where the accident of the mobile object has been detected (Christensen: Col. 5 Lines 43-49, Col. 8 Line 59 - Col. 9 Line 5, Col. 13 Lines 55-58, Col. 14 Lines 3-14; position data, speed data, acceleration data, rotation data, pressure data; set of sensor data may include an indication that a vehicle collision occurred; collision assessment module may then combine the current sets of sensor data in any suitable manner and may compare the combined sets of sensor data to the statistical model to identify a vehicle collision; a first current set of sensor data from a driver's portable computing device which includes the collision assessment module; passengers' portable computing devices may also determine whether a vehicle collision occurred), accept a withdrawal operation for withdrawing the first notification (Christensen: Col. 5 Lines 1-2, 15-24, Col. 14 Line 65 - Col. 15 Line 3; collision identification server; database may include data such as sensor data from previous vehicle collisions or other sensor data collected at a portable computing device during a vehicle trip); transmit a second notification for withdrawing said first notification to said external information processing server in response to the acceptance of the withdrawal operation (Christensen: Col. 14 Lines 3-18, Col. 14 Line 62 - Col. 15 Line 3, Col. 16 Lines 7-11; driver's portable computing device 10 may determine whether a vehicle collision occurred; passengers' portable computing devices may also determine whether a vehicle collision occurred;  the alert may include a user control for indicating whether a vehicle collision actually occurred;  if the “No” button is selected, the client application may transmit the current set of sensor data to the training module for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision). 
receive information about an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on first notifications and second notifications transmitted from a plurality of mobile objects.
However Vose, in the same field of endeavor, teaches receive information about an erroneous- determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on first notifications and second notifications transmitted from a plurality of mobile objects.
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. Since the data is historic, the accident was removed from the road at some point which means a first notification of a recent wreck at the location was withdrawn. Vose's historical data analysis for collision risky locations represents collisions that have been cleared from the location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Christensen’s comparison of combined sensor data sets to the statistical model to 
Regarding claim 11, Christensen teaches a terminal device according to claim 8, wherein the processor is configured to execute the program to: 4Application No. 16/346,344Attorney Docket No. 120536-0025US01transmit said first notification including an impact value of the impact occurred in the mobile object (Christensen: Col. 8 Line 59 - Col. 9 Line 5; acceleration data, rotation data, pressure data, and/or sound data may be collected at a sample rate of 10 times per second (10 Hz), 20 times per second (20 Hz), 50 times per second (50 Hz), 100 times per second (100 Hz), etc., for the predetermined duration).
Christensen doesn’t explicitly teach receive a new threshold instead of the threshold to be applied in said erroneous-determination prone area that is calculated by said external information processing server based on the impact values acquired from a plurality of the mobile object.
However, Christensen is deemed to disclose an equivalent teaching. Christensen’s collision determination module receives position, speed, acceleration, rotation, and pressure date at a sample rate and the likelihood of collision (Christensen: Col. 8 Line 59-Col. 9 Line 5, Col. 13 Lines 16-28). Christensen obtains a confirmation or denial of a collision (Christensen: Col. 14 Line 62 - Col. 15 Line 3). When the training module does not make the correct, Christensen continues to obtain and analyze additional sets of sensor data. The statistical model will be updated with threshold acceleration changes based on false collision determinations, and provides the updated statistical model to the portable computing devices (Christensen: Col. 6 Lines 24-37). 
It would have been obvious to one of ordinary skill as of the effective filing date to have correct the threshold for different locations in order to continually train the statistical model in order to correctly determine a collision through sensor data (Christensen: Col. 6 Lines 24-37). 
In the following limitation, Christensen teaches take the threshold received by said receiving unit as a threshold for detection in said erroneous-determination prone area (Christensen: Col. 6 Lines 24-37; threshold acceleration changes; updated statistical model may be provided to the portable computing device).
Regarding claim 13, Christensen doesn’t explicitly teach wherein the processor is further configured to execute the program to inform of information about said erroneous-determination prone area when said mobile object approaches said erroneous-determination prone area.
However Vose, in the same field of endeavor, teaches wherein the processor is further configured to execute the program to inform of information about said erroneous-determination prone area when said mobile object approaches said erroneous-determination prone area (Vose: Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).

Regarding claim 14, Christensen teaches an information processing method executed by an information processing device having a processor and a non-transitory computer readable medium, the information processing method comprising: accepting from a plurality of terminal devices, which are mounted on a plurality of mobile objects and each of which detects an accident when an impact value, based on a change in acceleration of a respective mobile object, being greater than or equal to a threshold (Christensen: Col. 6 Lines 4-9, Col. 13 Lines 36-43, 55-58, Col. 14 Lines 3-14, Col. 17 Lines 59-67; thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision; a first current set of sensor data from a driver's portable computing device which includes the collision assessment module; passengers' portable computing devices may also determine whether a vehicle collision occurred; several current sets of sensor data may be obtained from several portable computing devices within the vehicle), a plurality of first notifications, each containing containing (i) detection information indicating that an accident of the respective mobile object has been detected by a respective terminal device and (ii) site information indicating a site where the accident of the respective mobile object has been detected (Christensen: Col. 5 Lines 43-49, Col. 8 Line 59 - Col. 9 Line 5, Col. 13 Lines 55-58, Col. 14 Lines 3-14; position data, speed data, acceleration data, rotation data, pressure data; set of sensor data may include an indication that a vehicle collision occurred; collision assessment module may then combine the current sets of sensor data in any suitable manner and may compare the combined sets of sensor data to the statistical model to identify a vehicle collision; a first current set of sensor data from a driver's portable computing device which includes the collision assessment module; passengers' portable computing devices may also determine whether a vehicle collision occurred); accepting, from the plurality of terminal devices, a plurality of second notifications to withdraw at least a subset of the plurality of first notifications (Christensen: Col. 14 Lines 3-18, Col. 14 Line 62 - Col. 15 Line 3, Col. 16 Lines 7-11; driver's portable computing device 10 may determine whether a vehicle collision occurred; passengers' portable computing devices may also determine whether a vehicle collision occurred;  the alert may include a user control for indicating whether a vehicle collision actually occurred;  if the “No” button is selected, the client application may transmit the current set of sensor data to the training module for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision); and 5Application No. 16/346,344Attorney Docket No. 120536-0025US01storing, in a storage unit, the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications (Christensen: Col. 5 Lines 1-2, 15-24, Col. 14 Line 65 - Col. 15 Line 3; collision identification server; database may include data such as sensor data from 
Christensen doesn’t explicitly teach identifying an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the first notifications withdrawn by accepting the plurality of second notifications.
However Christensen in view of Vose, in the same field of endeavor, teaches identifying an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently, based on the site information included in the at least a subset of the first notifications withdrawn by accepting the plurality of second notifications (Vose: Col. 4 Lines 19-30, Col. 11 Lines 38-42, 52-61).
Christensen includes a first plurality of data, position and acceleration that is compared to a statistical model determining a vehicle collision (Christensen: Col. 3 Lines 49-57). Then accepts a second plurality of data indicating that the vehicle collision did not occur (Christensen: Col. 14 Line 62 – Col. 15 Line 3). Christensen updates the thresholds for the statistical model based on false positive collision data analysis to improve the vehicle collision determination (Christensen: Col. 6 Lines 29-40).
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Christensen’s comparison of combined sensor data sets to the statistical model to identify a vehicle collision (Christensen: Col. 13 Lines 55-58) in order to continually train the statistical model in order to correctly determine a collision through sensor data (Christensen: Col. 6 Lines 24-37).
Regarding claim 15, Christensen teaches an accident reporting method executed by a terminal device being mounted in a mobile object and having a processor and a non-transitory computer readable medium, the accident reporting method comprising: detecting an impact value that has occurred in said mobile object based on a change in acceleration of the mobile object (Christensen: Col. 8 Line 59 - Col. 9 Line 5; acceleration data, rotation data, pressure data, and/or sound data may be collected at a sample rate of 10 times per second (10 Hz), 20 times per second (20 Hz), 50 times per second (50 Hz), 100 times per second (100 Hz), etc., for the predetermined duration); transmitting a first notification to an external information processing server, located outside of the mobile object, when the detected impact value is greater than or equal to a threshold, the first notification containing (ii) detection information indicating that an accident of the mobile object has been detected and (ii) site information indicating a site where the accident of the mobile object has been detected (Christensen: Col. 5 Lines 43-49, Col. 8 Line 59 - Col. 9 Line 5, Col. 13 Lines 55-58, ; accepting a withdrawal operation for withdrawing the first notification (Christensen: Col. 5 Lines 1-2, 15-24, Col. 14 Line 65 - Col. 15 Line 3; collision identification server; database may include data such as sensor data from previous vehicle collisions or other sensor data collected at a portable computing device during a vehicle trip), transmitting a second notification to withdraw the first notification in response to the acceptance of the withdrawal operation (Christensen: Col. 14 Lines 3-18, Col. 14 Line 62 - Col. 15 Line 3, Col. 16 Lines 7-11; driver's portable computing device 10 may determine whether a vehicle collision occurred; passengers' portable computing devices may also determine whether a vehicle collision occurred;  the alert may include a user control for indicating whether a vehicle collision actually occurred;  if the “No” button is selected, the client application may transmit the current set of sensor data to the training module for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision).
Christensen doesn’t explicitly teach receiving information about an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on first notifications and second notifications transmitted from a plurality of mobile objects.
However Christensen in view of Vose, in the same field of endeavor, teaches receiving information about an erroneous-determination prone area, which is an area where erroneous-determination about accidents occurs frequently identified by said external information processing server based on first notifications and second notifications transmitted from a plurality of mobile objects.
Christensen includes a first plurality of data, position and acceleration that is compared to a statistical model determining a vehicle collision (Christensen: Col. 3 Lines 49-57). Then accepts a second plurality of data indicating that the vehicle collision did not occur (Christensen: Col. 14 Line 62 – Col. 15 Line 3). Christensen updates the thresholds for the statistical model based on false positive collision data analysis to improve the vehicle collision determination (Christensen: Col. 6 Lines 29-40).
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. It would be obvious to determine the high risk areas where the system has falsely indicated a vehicle collision using Christensen data. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) .
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1-4, 6-8, 11 and 13-14 have been fully considered, but are not persuasive.
Applicant argues that "an information processing device configured to "accept from a plurality of terminal devices, which are mounted on a plurality of mobile objects .. . a plurality of second notifications for withdrawing at least a subset of the plurality of first notifications, and store, in a storage unit, the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications" of claim 1 are not taught by the prior arts. 
In response to the applicant’s argument above, the applicant’s argument is moot because the arguments do not apply to the reference being used in the current rejection for that limitation.
Applicant next argues that Vose does not teach "an erroneous-determination prone area, which is an area where erroneous- determination about accidents occurs frequently, based on the site information included in the at least a subset of the plurality of first notifications withdrawn by accepting the plurality of second notifications."
In response to the applicant’s argument above, Christensen in view of Vose discloses the above limitation.

Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. It would be obvious to determine the high risk areas where the system has falsely indicated a vehicle collision using Christensen data. 
Applicant next argues that independent claims 8, 14, and 15 recite and has been amended to recite features similar to claim 1, and therefore would be allowed if claim 1 is allowed.
In response to the applicant’s argument above, claim 1 is rejected in this office action, therefore claims 8, 14 and 15 are similarly rejected.
Applicant next argues that dependent claims 2-4, 6, 7, 11, and 13 each depend directly or indirectly from one of claims 1 and 8 and thus are patentable at least by virtue of their dependency.
In response to the applicant’s argument above, claims 1 and 8 are rejected, therefore 2-4, 6-7, 11 and 13 are rejected based on their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourne et al. US Publication Number 2014/0108058 A1 teaches updating a road risk map with accident information.
Kozlowski et al. US Publication Number 10,121,148 B1 teaches periodically updated accident information to calculate road segment risk.
Dlagnekov US Publication Number 2016/0362075 A1 teaches detection of impact on the vehicle and message out.
Breed US Publication Number 2007/0005609 A1 teaches continuously updated map and clearing a collision message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.